NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ACCENT PACKAGING, INC.,
Plaintiff-Appellant,

V.

LEGGETT & PLATT, INC.,
Defendant-Appellee.

2012-1011 `

Appeal from the United States District Court for the
Southern District of Texas in case no. 10-CV-1362, Judge
Lynn N. Hughes.

ON MOTION

Before LOURIE, C'ircuit Judge.
0 R D E R

Accent Packaging, Inc. moves unopposed for the court
to take judicial notice of United States Patent Application
Publication 2012/0012013 (for application 13/220,798).
Leggett & Platt moves unopposed for leave to file a sur-
reply.

ACCENT PACKAGING V. LEGGETT & PLATT 2

Application 13/220,798 ("the ‘798 applioation") was
not published until after Accent filed its opening brief in
this appeal. Accent addressed the ‘798 application in
three pages of its reply brief. Leggett & Platt moves for
leave to file a surreply for the limited purpose of address-
ing the arguments set forth in Accent’s reply brief relating
to the ‘798 application.

Upon consideration thereof,
lT IS ORDERED THATZ
(1) The motion for judicial notice is granted

(2) The motion for leave to file a surreply is granted.
Leggett & Platt’s surreply brief, not to exceed three pages,
is due 14 days from the date of this order.

FoR THE CoI`JR'r

JUN 2 l 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Keith D. Jaasma, Esq. Fl D
Bart A. Starr, Esq. U.S.Tfi!*fé\.l|:|§`B?;E§?.P(§§%ll-]Sr|fo|l
2 l
s 5 .luN 21 1012

.|AN HORBALY
CLEHK